Smith, Justice.
This case is on appeal from the issuance of an absolute writ of mandamus. In a previous appeal by these same parties, this Court held, “[t]he rights and duties of all of the parties to these appeals, including the County’s obligations to levy taxes are thus fixed in accordance with the first tax levy agreement.” Jacksonville Nat. Bank v. Charlton County, 253 Ga. 208, 209 (317 SE2d 204) (1984). The case further held that Charlton County had actual and statutory notice of the bond validation proceeding. The county could have raised any issue concerning the tax levy agreement with Charlton County Development Authority at the bond validation proceeding. Id. at 209. This case is res judicata as to the county’s obligation under the judgment validating the bonds which includes the tax levy agreement. OCGA § 9-12-40. The County is obligated to the terms of paragraphs one through ten in the first tax levy agreement. Upon the remittitur of this case being filed in the office of the Clerk of Superior Court of Charlton County, the court shall do the following: (1) issue the man*75damus absolute in accordance with this decision; (2) direct the proper officials of Charlton County to comply with the terms of paragraphs one through ten of the first tax levy agreement; (3) direct the proper officials of Charlton County to levy a tax, instanter or as soon thereafter as allowed by law, in the amount required to pay the appellants the first payment as set out in the first tax levy agreement and to continue each year thereafter until the terms of the first tax levy agreement have been met with no cumulative amounts to be paid, only one payment per year; and (4) direct that all past due interest due under the first tax levy agreement, as of the date of the first payment, be paid on a prorated basis over the life of the first tax agreement.
Decided March 11, 1988.
Fendig, McLemore, Taylor & Whitworth, Gilbert C. McLemore, Jr., for appellant.
Thomas, Settle & Parker, W. Vincent Settle III, John D. Mattox, for appellee.

Judgment reversed.


All the Justices concur.